DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

A method for detecting suspicious groups in collaborative stock transactions based on a bipartite graph, comprising collecting a set of suspicious accounts and a set of transaction events, the method further comprising: 

step S101) of determining whether an update occurs in the set of suspicious accounts: in response to that the update occurs, proceeding to step S 102); otherwise, proceeding to step S 106); 

step S102) of searching for a transaction event: retrieving historical stock transaction data of each suspicious account in the set of suspicious accounts to construct a transaction event, and adding the constructed transaction event to a set of candidate transaction events; 

step S103) of calculating a transaction event participation threshold: calculating the transaction event participation threshold based on a size of the set of transaction events, a size of the set of candidate transaction events, or iteration history; 

step S 104) of updating the set of transaction events: calculating a participation degree of each candidate transaction event in the set of candidate transaction events, selecting a candidate transaction event having a participation degree higher than the transaction event participation threshold, and adding the candidate transaction event having the participation degree higher than the transaction event participation threshold to the set of transaction events; and after the addition, clearing the set of candidate transaction events; 

step S105) of determining whether the set of suspicious accounts and the set of transaction events have converged: determining whether elements comprised in the set of suspicious accounts and the set of transaction events are the same before and after a latest update; in response to that the elements comprised in the set of suspicious accounts and the set of transaction events are not the same, determining that the set of suspicious accounts and the set of transaction events have not converged, and proceeding to step S101); and in response to that the elements comprised in the set of suspicious accounts and the set of transaction events are the same, determining that the set of suspicious accounts and the set of transaction events have converged, and proceeding to step S109); 

step S106) of searching for a suspicious account: retrieving historical stock transaction data generated in each transaction event in the set of transaction events to select a stock account that has participated in at least one arbitrary transaction event in the set of transaction events, and adding the stock account selected to a set of candidate suspicious accounts; 

step S107) of calculating a suspicious account participation threshold: calculating the suspicious account participation threshold based on a size of the set of suspicious accounts, a size of the set of candidate suspicious accounts, or iteration history; 

step S108) of updating the set of suspicious accounts: calculating a participation degree of each stock account in the set of candidate suspicious accounts, selecting a stock account having a participation degree higher than the suspicious account participation threshold as a suspicious account, and adding the suspicious account selected to the set of suspicious accounts; and after the addition, clearing the set of candidate suspicious accounts; 

step S 109) of constructing a collaborative transaction graph among accounts: constructing the collaborative transaction graph among accounts describing collaboration situations of all suspicious accounts on all transaction events; and 

step S 110) of performing a group division based on the collaborative transaction graph among accounts: dividing the collaborative transaction graph among accounts into a plurality of account communities each having close internal collaboration based on a collaboration degree, determining the plurality of account communities each having the close internal collaboration as the suspicious groups in the collaborative stock transactions, and determining transaction events manipulated or participated by the suspicious groups as a group of transaction events; and outputting the suspicious groups in the collaborative stock transactions and the group of transaction events manipulated or participated by the suspicious groups, and terminating the detecting.


This is considered to be certain methods of organizing human activity, in particular, a method for detecting suspicious groups in collaborative stock transactions based on a bipartite graph.  It is viewed as a fundamental economic practice concerned with identifying potential fraud in stock transactions.
Regarding independent claim 1, there are no additional element(s) or combination of elements in the claim(s) other than the abstract idea.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, there are no additional element(s) or combination of elements in the claim(s) other than the abstract idea.  There are no additional elements which (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Viewed as a whole, there are no additional claim element(s) which provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.  The examiner notes that the claims must contain additional elements beyond the abstract idea, such as tangible components which perform the various steps of the claim.  The additional elements might include components such as a computer processor, a user input device, output devices, etc.


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited on PTO Form 892 enclosed herewith.  The closest prior art (Xie et al., US 10,135,788) discloses many of the recited features of the claimed invention, but it does not show all of them.  The limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627